Order entered June 26, 2013

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-13-00844-CV

                     In Re: Calvin Ervin McNac, Relator

              On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. F03-71678-T

                                    ORDER

      Based on our opinion of today's date, we DENY relator's  petition  for
writ of mandamus.  We ORDER that relator bear the  costs  of  this  original
proceeding.

                                       /s/   DAVID LEWIS
                                             JUSTICE